Citation Nr: 1619371	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, granted service connection for a low back disability with an initial 10 percent disability rating.

This matter was previously before the Board in January 2015.  At that time, the Board determined an initial rating in excess of 10 percent for the Veteran's service-connected low back disability was not warranted.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand (JMPR), vacated the Board decision with respect to the initial rating assigned for the low back disability, and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The December 2015 JMPR indicated the Veteran would be entitled to submit additional evidence and argument regarding this appeal.  In January 2016, the Veteran submitted results of a September 2015 electromyography/nerve conduction study for his lumbosacral spine.  He also submitted an Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) Filed Prior to February 2, 2013 on which he requested that his appeal be remanded to the AOJ for initial review of this additional evidence.

Further, VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  An examination report that does not address additional range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups is inadequate for rating purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  During the January 2013 VA examination, the Veteran reported having flare-ups with regard to his low back disability.  In the December 2015, JMPR the parties agreed the January 2013 VA examiner failed to portray the Veteran's flare-ups of low back pain in terms of the degree of additional range-of-motion loss or state that it was not feasible to do so.  The Board has determined that a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a new VA spine examination to determine the current severity of his service-connected low back disability, to include any associated neurological impairment.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must describe in detail all symptomatology associated with the Veteran's low back disability.  The examiner must report the ranges of motion for the lumbar spine and assess the severity of neurological impairment of the lower extremities.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  

The examiner must indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report symptoms experienced during flare-ups.  

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner is directed to assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  

Even if the Veteran no longer experiences flare-ups, the examiner must interview the Veteran as to the nature of his flare-ups that were reported in the January 2013 examination of his thoracolumbar spine as resulting in low back pain and must assess this impairment during flare-ups, to include in terms of additional degrees of limitation of motion or an appropriate explanation as to why the examiner cannot do so.  

A statement that indicates an estimate regarding additional functional loss cannot be provided without resorting to speculation due to lack of observation during flare-ups that does not indicate that the examiner has considered the Veteran's reports of functioning under these conditions is not an adequate basis for failing to provide the requested estimate.

The examiner must also state whether the Veteran has intervertebral disc syndrome with incapacitating episodes.  If so, the examiner must state the frequency of the incapacitating episodes.

2.  Readjudicate the issue on appeal, to include whether a rating or ratings are warranted for objective neurologic abnormalities associated with the Veteran's low back disability, if any.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

